DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (KR 200175311).
Kang discloses:
Claim 1: A scaffolding (Fig. 3), comprising: 
a first scaffolding crossbar (Fig. 3; 40) configured for horizontal reinforcement of the scaffolding between two scaffolding posts (Fig. 3; 20) of the scaffolding, the first scaffolding crossbar having a first crossbar coupling part (Fig. 8; 42) in its longitudinally sided first end region for connecting a first diagonal piece coupling part (Fig. 5; 51) of a first diagonal scaffolding piece (Fig. 5; 50) of the scaffolding, the first scaffolding crossbar having a second crossbar coupling part (Fig. 8; 42) in its longitudinally sided first end region; 
the first diagonal scaffolding piece (Fig. 3; 50) having the first diagonal piece coupling part (Fig. 5; 51) connected (via fastening pin 70 (not shown)) with the first crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40), and 
the second diagonal scaffolding piece (Fig. 3; 50) having the second diagonal piece coupling part (Fig. 5; 51) connected with the second crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40).  
Claim 10: A method for constructing a scaffolding according to claim 1 comprising: 
arranging the first diagonal scaffolding piece (Fig. 3; 50) between the first scaffolding crossbar (Fig. 3; 40) and a second scaffolding crossbar (Fig. 3; 40); 
arranging the second diagonal scaffolding piece (Fig. 3; 50) between the first scaffolding crossbar (Fig. 3; 40) and the second scaffolding crossbar (Fig. 3; 40).  
Claim 11: The method according to claim 10, wherein the method comprises: 
arranging a third diagonal scaffolding piece (Fig. 3; 50) between the first scaffolding crossbar (Fig. 3; 40) and the second scaffolding crossbar (Fig. 3; 40).  
Regarding claims 10 and 11, the examiner takes the position that the method of claims 10 and 11 is necessitated by the assembly of claims 1 because claim 11 fails to impose any additional structural limitations to those of claims 1. The steps provided can obviously be seen in the above rejections because the diagonal scaffolding and scaffolding crossbars are provided.
Thus, the claimed method steps are shown and claims 10 and 11 are rejected in view of the rejection of claims 1. 
Claim 13: Kang discloses a scaffolding (Fig. 3), comprising: 
a first scaffolding crossbar (Fig. 3; 40) having a first crossbar coupling part (Fig. 8; 42) at a first end of the first scaffolding crossbar and having a second crossbar coupling part at the first end of the first scaffolding crossbar (Fig. 8; 42); 
a first diagonal scaffolding piece (Fig. 5; 50) having a first diagonal scaffolding piece coupling part (Fig. 5; 51) connected with the first crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40); and 
a second diagonal scaffolding piece (Fig. 5; 50) having a second diagonal scaffolding piece coupling part (Fig. 5; 51) connected with the second crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 200175311).
Claim 2: Kang discloses the scaffolding according to claim 1, wherein the first scaffolding crossbar comprises a third crossbar coupling part (Fig. 8; 42) in its longitudinally sided first end region for connecting a third diagonal piece coupling part (Fig. 5; 51) of a third diagonal scaffolding piece (Fig. 5; 50) of the scaffolding, wherein at least the three crossbar coupling parts have a same distance from their adjacent crossbar coupling part (Fig. 8; 42).  
While Kang fails to disclose a third diagonal piece connected to the first scaffolding crossbar in its longitudinally sided first end, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of diagonal pieces, in order to add additional members to further increase the strength of the system. In addition, it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the diagonal piece would not produce an unexpected result, as it would not change the purpose or function of the structure. See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 3: Kang discloses the scaffolding according to claim 1, wherein at least the first crossbar coupling part and the second crossbar coupling part are designed to be the same (Fig. 8; 42).  
Claim 4: Kang discloses the scaffolding according to claim 1, wherein at least one of the first crossbar coupling part or the second crossbar coupling part: 
is designed in the form of a through-recess and wherein preferably all crossbar coupling parts are designed in the form of a through recess (Fig. 8; 42), or 
is designed in the form of a projection.  
Claim 5: Kang discloses the scaffolding according to claim 1, wherein the first scaffolding crossbar is formed symmetrical to a symmetry plane that runs vertical to the longitudinal axis of the first scaffolding crossbar (Fig. 3; 40).    
Claim 6: Kang discloses the scaffolding according to claim 1, further comprising: 
a first scaffolding post (Fig. 3; 20) and a second scaffolding post (Fig. 3; 20); 
the first scaffolding crossbar (Fig. 3; 40) which, either indirectly or directly, connects the first scaffolding post with the second scaffolding post; 
a second scaffolding crossbar (Fig. 3; 40), which, either indirectly or directly, connects the first scaffolding post with the second scaffolding post; 
the first diagonal scaffolding piece (Fig. 5; 50) which, at one end, comprises the first diagonal piece coupling part (Fig. 5; 51) and at the other end, a third diagonal piece coupling part (Fig. 5; 51), wherein the first diagonal piece coupling part is connected with the first crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar and the third diagonal piece coupling part is connected with a crossbar coupling part of the second scaffolding crossbar (Fig. 3 depicts multiples of 40 and Fig. 8 depicts multiples of 42); 
the second diagonal scaffolding piece, which, at one end, comprises the second diagonal piece coupling part (Fig. 5; 51) and, at the other end, a fourth diagonal piece coupling part (Fig. 5; 51), wherein the second diagonal piece coupling part is connected with the first crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40) and the fourth diagonal piece coupling part is connected with the crossbar coupling part of the second scaffolding crossbar (Fig. 3 depicts multiples of 40 and Fig. 8 depicts multiples of 42).  
Claim 7: The scaffolding according to claim 6, wherein the scaffolding comprises a third diagonal scaffolding piece (Fig. 5; 50), which, at one end, comprises a fifth diagonal piece coupling part (Fig. 5; 51) and, at the other end, a sixth diagonal piece coupling part (Fig. 5; 51), wherein the fifth diagonal piece coupling part (Fig. 5; 51) is connected with the first crossbar coupling part (Fig. 8; 42) of the first scaffolding crossbar (Fig. 3; 40) and the sixth diagonal piece coupling part is connected with the crossbar coupling part (Fig. 8; 42) of the second scaffolding crossbar (Fig. 3; 40).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 200175311) as applied to the above claims, and further in view of Kutchai (3,693,309).
Claim 8: Kang discloses the scaffolding according to claim 6, wherein the first diagonal piece coupling part does not penetrate the scaffolding crossbar (Fig. 5; 51) but fails to disclose wherein the second diagonal piece coupling part penetrates the scaffolding crossbar.  
However, Kutchai discloses a diagonal piece coupling part that does not penetrate the scaffolding crossbar (Fig. 2; 38, 40, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38) and another diagonal piece coupling part that penetrates the scaffolding crossbar (Fig. 2; 40, 106). 
While Kutchai fails to disclose the arrangement where the first diagonal piece coupling part does not penetrate the scaffolding crossbar and wherein the second diagonal piece coupling part penetrates the scaffolding crossbar, Kutchai does disclose the reverse arrangement where the first diagonal piece coupling part does penetrate the scaffolding crossbar (Fig. 2; 40, 106) and wherein the second diagonal piece coupling part does not penetrate the scaffolding crossbar (Fig. 2; 38, 40, Fig. 4; 38, 84, 86, Col. 2, Lines 35-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parts in order to provide an alternate means of attaching the diagonal scaffolding pieces. Additionally, it has been held that the rearrangement of parts has no patentable significance if it would not modify the operation of the device.  The Examiner contends that the rearrangement of parts would not change the operation of the diagonal scaffolding pieces function or the stability of the scaffolding overall. See MPEP 2144.04(VI)(C) – Rearrangement of Parts. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 200175311) in view of Kutchai (3,693,309) and further in view of Schwoerer (6,220,392).
Claim 9: Kutchai discloses the scaffolding according to claim 8, but fails to disclose wherein the first diagonal piece coupling part is designed in the form of a stiff hook and wherein the second diagonal piece coupling part comprises a pin, with a movable element for securing the engagement of the pin.
However, Schwoerer discloses a diagonal piece coupling part designed in the form of a stiff hook (Fig. 3; 15’) and wherein the second diagonal piece coupling part comprises a pin (Fig. 10; 19), with a movable element for securing the engagement of the pin (Col. 4, Lines 53-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the diagonal piece coupling part of Kutchai to include the hook and pin coupling part, as taught by Schwoerer, in order to create an easily installed and secure connection of the diagonal piece. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 200175311) as applied to the above claims, and further in view of Wyse (2003/0061779).
Claim 12: Kang discloses the scaffolding according to claim 1, wherein the first diagonal scaffolding piece (Fig. 5; 50) and the second diagonal scaffolding piece (Fig. 5; 50) are arranged at the first end region of the first scaffolding crossbar (Fig. 3; 40), but fails to disclose where the first and second diagonal scaffolding pieces are arranged parallel to each other where they both extend downward. 
However, Wyse discloses first and second diagonal scaffolding pieces (Fig. 5; 318) that are arranged parallel to each other while both extend downward (Fig. 5; 318).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the diagonal scaffolding pieces of Kang to include the parallel arrangement, as taught by Wyse, in order to create a more rigid scaffolding configuration. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635